Title: To Thomas Jefferson from James Lyon, 14 December 1800
From: Lyon, James
To: Jefferson, Thomas



Dr. Sir
Georgetown Dec. 14th. 1800.—

After my most sincere congratulations on the event of the election,—I am compelled to open a less pleasing subject.—that of my embarrassments. The manner in which I have come by them emboldens me to speak with more confidence to republicans, than I should, if they had been the result of common speculations. My poverty has arisen from my zeal, and perhaps imprudent zeal, in the republican cause, by distributing presses around the country.
I have however, of late condensed all my business and concerns into this place, where with the National Magazine and Cabinet, I have a business that is something profitable upon paper, but the difficulty of getting my collections made, renders it rather embarrasing in practice.
This has made me want some assistance from the friends of that cause which I have been serving; I opened this subject, a few days since to general Mason, who rendered me some assistance by the loan of 50$. it was his intention to speak to you upon the business; but he is now out of town, & a circumstance has occurred which will not let me wait for his return: There is against me a debt, which is to pass through the hands of your nephew George Jefferson, of Richmond; some months since, to prevent a prosecution, I procured for him the obligation of a friend; and now unless it is paid he must suffer, and I must be called a villain; I am suddenly called on to do what is out of my power—to pay the money. The object of this letter is therefore to request of you the loan of 100.$. to be returned within, or at the end of 6 months. Your compliance will greatly relieve me, and confer an proportionate obligation. I mentioned the name of your nephew, thinking it might, perhaps, be more convenient through him to do me this favor.
With Every respect Sir your obedient Servant

J Lyon.

